DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “the end of the first reference layer in the axial direction”, claim 4 recites “the end of the second reference layer in the axial direction”,  and claim 6 recites “the end of the second reference layer” and “the shoulder land portion”, but both the first and second reference layers have two ends, and there are two shoulder land portions. For purposes of this Office action, these limitations are taken to refer to the end of the reference layer which is adjacent to the respective boundary between the tread main body and each edge portion (for claims 2 and 4) and the end of the second reference layer which is outward of a center of the adjacent shoulder land portion (for claim 6).
Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “the middle land portion” and “the circumferential narrow groove”, claim 9 recites “the end of the first reference layer in the axial direction”, claim 10 recites “the circumferential narrow groove” and “the middle land portion”, and claim 11 recites “the circumferential narrow groove” and “the shoulder circumferential groove”, but all of these limitations have been defined as plural rather than singular. For purposes of this Office action, claim 8 is interpreted as “a distance in an axial direction from an outer edge of each middle land portion to a center of the circumferential groove formed on that middle land portion”; claim 9 is interpreted to refer to the end of the reference layer which is adjacent to the respective boundary between the tread main body and each edge portion; claim 10 is interpreted as “a width of each circumferential narrow groove is not less than 3% and not greater than 6% of the middle land portion on which it is formed”; and claim 11 is interpreted as having the limitation “a depth of each circumferential narrow groove is not less than 40% and not greater than 80% of a depth of each shoulder circumferential groove”. Claims 9-11 are also rejected as depending upon claim 8.
Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “the middle land portion main body”, “the reinforcement portion” (on lines 4, 5 and 7), and “the middle land portion” (on lines 4 and 6), claim 13 recites “the end of the first reference layer in the axial direction”, and claim 14 recites “the reinforcement portion”, but all of these limitations have been defined as plural rather than singular. For purposes of this Office action, claim 12 has the above-referenced limitations interpreted respectively as “each middle land portion main body”, “each reinforcement portion”, and “the middle land portion on which the respective reinforcement portion is stacked”; claim 13 is interpreted to refer to the end of the reference layer which is adjacent to the respective boundary between the tread main body and each edge portion; and claim 14 has the above-referenced limitation interpreted as “each reinforcement portion”. Claims 13-14 are also rejected as depending upon claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (KR 100217207 B1; machine translation relied upon) in view of Matsunaga (US Pub. No. 2010/0065174).
Regarding claim 1, Ahn teaches a radial tire for use in trucks, buses and the like (machine translation at page 1) (it would have been obvious to make the tire pneumatic in order to achieve the conventional benefits of an air filled tire, including reduced weight as compared to a solid tire) having a tread portion 1, sidewalls 4 connected to the tread and a belt 3 located radially inward of the tread (machine translation at pages 1-2; figure 1), with a specific embodiment with 3 circumferential grooves per side, i.e. 6 circumferential grooves total (machine translation at pages 2-3; figure 1), such a tire having center, middle, and shoulder land portions as claimed, the specific embodiment displayed has four belt layers, the second radially innermost layer is the widest belt layer (taken to be the claimed first reference layer) and the layer stacked immediately on the radially outer side (taken to be the claimed second reference layer) has each end axially inward of the ends of the widest layer (figure 1), the tread includes a tread center part 8 (taken to be the claimed main body) and shoulder portions 2 (taken to be the claimed edge portions), wherein the rubber composition of the shoulder portions use a rubber composition excellent in reinforcement which has an abrasion difference between the shoulder portion and the center portion (machine translation at pages 2-3) (taken to meet the limitation of a wear index according to JIS K6264-2 being higher in each edge portion than the main body), the outer surface of the tire includes a tread surface, a pair of shoulder surfaces connected to the tread surface, and a pair of side surfaces connected to the shoulder surfaces, and each shoulder surface includes an outer surface formed by the edge portion (figure 1). Ahn does not specifically disclose that a contour of each shoulder surface is represented by a circular arc. Matsunaga teaches using a contour of each shoulder surface is a circular arc having a center at an inner side (paragraphs [0016]-[0017]; figure 1). It would have been obvious to one of ordinary skill in the art to use a contour of each shoulder surface of a circular arc having a center at an inner side as taught by Matsunaga in the tire of Ahn in order to reduce maximum cornering force under high load (see Matsunaga at paragraph [0017]).
Regarding claim 2, Ahn teaches that a boundary between the tread main body and each edge portion is located inward of the end of the first reference layer in the axial direction, and an extension line of the first reference layer intersects an outer surface of the sidewall (figure 1).
Regarding claim 4, Ahn teaches that a boundary between the tread surface and each shoulder surface is located inward of the end of the second reference layer in the axial direction (figure 1).
Regarding claim 5, Ahn does not specifically disclose that a contour of the tread surface includes a circular arc having a center on the equator. Matsunaga teaches using a circular arc contour of the tread surface at the equator, and teaches using a ratio of the shoulder radius to the equatorial radius of from 0.025 to 0.035 (paragraphs [0016]-[0017]; figure 1). It would have been obvious to one of ordinary skill in the art to use a circular arc contour at the equator, and to use a ratio between the shoulder radius and the equatorial radius as taught by Matsunaga in the tire of Ahn in order to reduce maximum cornering force under high load (see Matsunaga at paragraph [0017]).
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Loewenhaupt (US Pub. No. 2009/0107597) in view of Matsunaga (US Pub. No. 2010/0065174).
Regarding claim 1, Loewenhaupt teaches a tire (title) (it would have been obvious to make the tire a heavy duty pneumatic tire in order to create a tire for heavy duty vehicles such as trucks and buses which achieve the conventional benefits of an air filled tire, including reduced weight as compared to a solid tire) having a tread portion, sidewalls connected to the tread and a belt located radially inward of the tread (figure 1), with a specific embodiment with four circumferential grooves (figure 1), such a tire having center, middle, and shoulder land portions as claimed, the specific embodiment displayed has two belt layers, the radially innermost layer is the widest belt layer (taken to be the claimed first reference layer) and the layer stacked immediately on the radially outer side (taken to be the claimed second reference layer) has each end axially inward of the ends of the widest layer (figure 1), the tread includes a primary tread running surface zone 4 (taken to be the claimed main body) and two lateral peripheral tread running surfaces 5A, 5B (taken to be the claimed edge portions), wherein the rubber composition of the lateral running surfaces use a rubber composition having a greater wear resistance than the primary tread running surface (paragraphs [0056]-[0057]; figure 3), the outer surface of the tire includes a tread surface, a pair of shoulder surfaces connected to the tread surface, and a pair of side surfaces connected to the shoulder surfaces, and each shoulder surface includes an outer surface formed by the edge portion (see figures 1 and 3). Loewenhaupt does not specifically disclose that a contour of each shoulder surface is represented by a circular arc. Matsunaga teaches using a contour of each shoulder surface is a circular arc having a center at an inner side (paragraphs [0016]-[0017]; figure 1). It would have been obvious to one of ordinary skill in the art to use a contour of each shoulder surface of a circular arc having a center at an inner side as taught by Matsunaga in the tire of Loewenhaupt in order to reduce maximum cornering force under high load (see Matsunaga at paragraph [0017]).
Regarding claim 2, Loewenhaupt teaches that a boundary between the tread main body and an edge portion is located inward of the end of the first reference layer in the axial direction (therefore for an equivalent configuration with two edge portions {see figure 3}, the boundary between the tread main body and each edge portion would be inward of the adjacent end of the first reference layer in the axial direction), and an extension line of the first reference layer intersects the wing rubber 6 (taken to meet the limitation that the extension line intersects an outer surface of the sidewall) (figure 1).
Regarding claim 3, Loewenhaupt teaches a specific embodiment where the thickness of the edge portion measures about 6 mm and the tread half width measures about 87 mm (figure 1), resulting in a ratio of about 6.9%, falling within the claimed range, and for an equivalent configuration with two edge portions (see figure 3), the ratio of each would accordingly fall within the claimed range. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  
Regarding claim 4, Loewenhaupt teaches that a boundary between the tread surface and a shoulder surface is located inward of the end of the second reference layer in the axial direction (figure 1), therefore for an equivalent configuration with two edge portions (see figure 3), the boundary between the tread main body and each edge portion would be inward of the adjacent end of the second reference layer in the axial direction.
Regarding claim 5, Loewenhaupt does not specifically disclose that a contour of the tread surface includes a circular arc having a center on the equator. Matsunaga teaches using a circular arc contour of the tread surface at the equator, and teaches using a ratio of the shoulder radius to the equatorial radius of from 0.025 to 0.035 (paragraphs [0016]-[0017]; figure 1). It would have been obvious to one of ordinary skill in the art to use a circular arc contour at the equator, and to use a ratio between the shoulder radius and the equatorial radius as taught by Matsunaga in the tire of Loewenhaupt in order to reduce maximum cornering force under high load (see Matsunaga at paragraph [0017]).
Regarding claim 6, Loewenhaupt teaches that an end of the second reference layer is located axially outward of a center of the adjacent shoulder land portion (figure 1), therefore for an equivalent configuration with two edge portions (see figure 3), each end of the second reference layer would be axially outward of a center of the adjacent shoulder land portion. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Matsunaga or Loewenhaupt in view of Matsunaga as applied to claim 1 above, and further in view of Furukawa (JP58-211902; JPO English Language Abstract relied upon).
Regarding claim 7, Ahn (combined) and Loewenhaupt (combined) do not specifically disclose the ratio of the wear resistance index of each edge portion to the wear resistance index of the tread main body. In a tire similarly configured with edge portions having a higher wear resistance index, Furukawa teaches a ratio of anti-wear index Ash of tread side portions 4 to anti-wear index Acr of the tread central portion 3 in a range of about 110-160% (see JPO English Language Abstract and original Japanese document, first page {has page number 5}, left column), overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to use a wear index ratio of the side portions to the central portion as taught by Furukawa in the tire of Ahn (combined) or Loewenhaupt (combined) in order to render the tread wear uniform and improve the durability of the tread (see Furukawa JPO English Language Abstract).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Matsunaga or Loewenhaupt in view of Matsunaga as applied to claim 1 above, and further in view of Kishi (US Pat. No. 5,833,780).
Regarding claim 8, Ahn (combined) and Loewenhaupt (combined) do not specifically disclose a circumferential narrow groove being formed on each middle land portion. Kishi teaches a circumferential narrow groove 6 formed on each middle land portion (ribs 4 and narrow ribs 7 together collectively) formed at a distance W2 of 0.1-0.5 times a width W1 of the middle rib 4 (column 6, lines 8-42; figures 1-2), such a distance overlapping the claimed distance of 10-20% of the width of the middle land portion, because the middle rib is the widest portion of the middle land portion, so 0.1 times that width W1 will be below the lower end of the claim range, and 0.5 times W1 will be above the upper end of the claimed range for configuration where W1 is particularly large. It would have been obvious to one of ordinary skill in the art to use circumferential narrow grooves on each middle land portion in the range taught by Kishi in the tire of Ahn (combined) or Loewenhaupt (combined) in order to obtain an excellent partial abrasion restraining effect even when a vehicle travels at a low speed or with a light load (see Kishi at column 2, lines 37-41).
Regarding claim 9, Ahn teaches that a boundary between the tread main body and each edge portion is located inward of the end of the first reference layer in the axial direction, and an extension line of the first reference layer intersects an outer surface of the sidewall (figure 1), and Loewenhaupt teaches that a boundary between the tread main body and an edge portion is located inward of the end of the first reference layer in the axial direction (therefore for an equivalent configuration with two edge portions {see figure 3}, the boundary between the tread main body and each edge portion would be inward of the adjacent end of the first reference layer in the axial direction), and an extension line of the first reference layer intersects the wing rubber 6 (taken to meet the limitation that the extension line intersects an outer surface of the sidewall) (figure 1).
Regarding claim 10, Kishi teaches a width of the circumferential narrow grooves of from 0.5-4.0 mm (column 7, lines 28-29) and a width of the ribs is preferably 20-35 mm (column 10, lines 43-44), resulting in a range of from 1.4% (0.5/35) to 20% (4/20), overlapping the claimed range. Accordingly, it would have been obvious to use a width of narrow circumferential grooves within the claimed range of 3-6% of the width of the middle land portions because Kishi teaches an overlapping range (see Kishi at column 7, lines 28-29 and column 10, lines 43-44).
Regarding claim 11, Kishi teaches that the depth d of the circumferential narrow groove is preferably from ½ to 0.8 times as large as the depth D of the shoulder circumferential groove (column 7, lines 4-10), falling within the claimed range. It would have been obvious to one of ordinary skill in the art to use a circumferential narrow groove depth of from 0.5-0.8 times the depth of the shoulder circumferential grooves as taught by Kishi in the tire of Ahn (combined) or Loewenhaupt (combined) in order to improve the ground contact pressure distribution (see Kishi at column 7, lines 4-19).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Loewenhaupt in view of Matsunaga as applied to claim 1 above, and further in view of Bourgeois (US Pub. No. 2017/0001476).
Regarding claims 12 and 14, Loewenhaupt teaches a middle land portion main body (figure 1), but does not specifically disclose a reinforcement portion stacked on the middle land portion main body. In a similarly configured tire, Bourgeois teaches providing a first portion 4111 (taken to be the claimed reinforcement portion) stacked on a second portion 4112 (taken to be the claimed middle land portion main body), the first portion 4111 includes an outer edge of the rib 411 (taken to be the claimed middle rib), with a specific embodiment having a width of the reinforcement portion of ½ the width of the middle land portion, where the rubber composition of the first portion has carbon black weighing between 50-100% of the reinforcing filler, and the rubber composition of the second portion has carbon black weighing between 0-50% of the weight of the reinforcing filler, and the rubber composition of the claimed reinforcement portion is the same rubber composition used for the first portion 4211 (claimed edge portion) of the first lateral rib 421 (paragraphs [0060]-[0066]; figure 9), therefore the wear resistance index values would be equal as claimed. It would have been obvious to one of ordinary skill in the art to use a stacked portion as taught by Bourgeois in the tire of Loewenhaupt (combined) in order to obtain a marked improvement in wet grip while maintaining excellent dry grip (see Bourgeois at paragraph [0068]). Loewenhaupt teaches that using two different rubber compounds on the tread surface on one side of the tire and both sides of the tire are known alternatives (see paragraphs [0054]-[0057] and figures 2-3), therefore it would have been obvious to one of ordinary skill in the art to use the stacked portion on both sides of the tire. Regarding claim 14, Bourgeois teaches a depth of the stacked portion of from 20-80% of the depth of the shoulder circumferential groove (paragraph [0064]; figure 9), thus teaching an overlapping range.
Regarding claim 13, Loewenhaupt teaches that a boundary between the tread main body and an edge portion is located inward of the end of the first reference layer in the axial direction (therefore for an equivalent configuration with two edge portions {see figure 3}, the boundary between the tread main body and each edge portion would be inward of the adjacent end of the first reference layer in the axial direction), and an extension line of the first reference layer intersects the wing rubber 6 (taken to meet the limitation that the extension line intersects an outer surface of the sidewall) (figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	October 8, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749